                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:15-CV-294-D


WESTERN PLASTICS, INC.,                       )
                                              )
                            Plaintiff,        )
                                              )
                v.                            )        ORDER
                                              )
DUBOSE STRAPPING, INC.,                       )
                                              )
                            Defendant.        )


       On July 2,2015, Western Plastics, Inc. ("WP" or ''plaintiff'') filed this action against DuBose

Strapping, Inc. ("Du.Bose" or "defendant") alleging patent infringement [D.E. 1]. The parties

conducted extensive discovery and motions practice, during which WP conceded infringement of

U.S. Patent No. 8,080,304 (''the '304 Patent''). See [D.E. 66] 1-2. On November 18, 2019, a jury

trial began on four issues [D.E. 203]. On November 22, 2019, the jury returned a verdict in favor

of WP on each issue [D.E. 219].

       On December 6, 2019, WP moved for an award of prejudgment interest [D.E. 235] and filed

a memorandum in support [D.E. 236]. On January 3, 2020, DuBose responded in opposition [D.E.

251]. On January 17, 2020, WP replied [D.E. 255]. As explained below, the court grants

prejudgment interest to WP at the U.S. prime rate compounded quarterly, for a total of $98,263.00

in prejudgment interest on the $614,548.00 jury award plus $91.71 per day until the judgment

becomes appealable.

                                                  I.

      • As for the trial, issue one was, "Did plaintiffWestern Plastics, Inc. prove by a preponderance

ofthe evidence that defendant DuBose Strapping, Inc. willfully infringed U.S. Patent No. 8,080,304

('the '304 Patent')?" [D.E. 219] 1. The jury answered, "Yes" to issue one. See id. Issue two was,



           Case 5:15-cv-00294-D Document 271 Filed 09/24/20 Page 1 of 4
"Did defendant DuBose Strapping, Inc. prove by clear and convincing evidence that one or more

claims of the '304 Patent is invalid as 'anticipated,' or, in other words, not new?" Id. at 2. The jury

answered, "No" to issue two. See id. Issue three was, "Did defendant DuBose Strapping, Inc. prove

by clear and convincing evidence that the differences between the subject matter of the claimed

invention in the '304 Patent and the prior art are such that the subject matter of any ofthe following

claims would have been obvious at the time the invention in the '304 Patent was made to persons

having ordinary skill in the pertinent art?" Id. at 3. The jury answered, ''No" to issue three. See id.

Issue four was, "Did plaintiff Western Plastics, Inc. prove by a preponderance of the evidence that

it is entitled to recover lost profits from defendant DuBose Strapping, Inc?" Id. The jury answered,

"Yes" to issue four, and awarded $614,548.00 in lost profitq damages to WP. See id.

                                                 II.

       ''Upon finding for the claimant the court shall award the claimant damages adequate to

compensate for the infringement, but in no event less than a reasonable royalty for the use made of

the invention by the infringer, together with interest and costs as fixed by the court." 35 U.S.C. §

284 (emphasis added). In patent cases, ''prejudgment interest should ordinarily be awarded." Gen.

Motors Corp. v. Devex Corp., 461 U.S. 648, 655 (1983); see Energy Transp. (hp., Inc. v. William

DemantHoldingA/S, 697 F.3d 1342, 1358 (Fed. Cir. 2012). "In the typical [patent] case an.award

of prejudgment interest is necessary to ensure that the patent owner is placed in as good a position

as he would have been in had the infringer entered into a reasonable royalty agreement." Devex

Corp., 461 U.S. at 655. Specifically, "[a]n award of interest from the time that the royalty payments

would have been received merely serves to make the patent owner whole, since hi~ damages consist

not only of the value of the royalty payments but also of the forgone use of the money between the

time of infringement and the date of the judgment." Id. at 655-56; see Bio-Rad Lab'ys., Inc. v.

Nicolet Instrument Corp., 807 F.2d 964, 967 (Fed. Cir. 1986). The statutory scheme affords district

courts significant discretion in awarding prejudgment interest. See Uniroyal, Inc. v. Rudkin-Wiley

                                                  2

            Case 5:15-cv-00294-D Document 271 Filed 09/24/20 Page 2 of 4
Cor;p., 939 F.2d 1540, 1545 (Fed. Cir.1991). Thisdiscretionincludesnotonlywhatratetouse, but

also how to compound such a rate. See id.; Bio-~ 807 F.2d at 969. Ultimately, ''the district court

must be guided by the purpose of prejudgment interest, which is 'to ensure that the patent owner is

placed in as good a position as he would have been had the infringer entered into a reasonable royalty

agreement."' Bio-~ 807 F.2d at 969 (quoting Devex Cor;p., 461 U.S. at 655).

        WP and Du.Bose do not dispute that the court should award prejudgment interest and instead

disagree over how much. WP proposes a calculation based on the U.S. prime rate, compounded

quarterly, that results in a prejudgement interest award of $98,263.000. See [D.E. 236] 4--8;

[D.E.236-1] 2-3 (expert affidavit justifying that amount); [D.E. 255] 4--8. Du.Bose proposes a

calculation based on at the U.S. Treasury Bill Rate, compounded annually, that results in a

prejudgment interest award in $37,056.39. See [D.E. 251] 1--:-3.

        The court agrees with WP's proposal. Awardingprejudgementinterestatthe U.S. prime rate,

compounded quarterly, best makes WP whole after Du.Bose's infringement. See Devex Cor;p.. 461

U.S. at 655. The U.S. prime rate represents an entity's cost to borrow money and "adjusts with

changes by the Federal Reserve Board." NTP Inc. v. Research in Motion, Ltd., 270 F. Supp. 2d 751,

763 (E.D. Va. 2003), amen~ No. CIV.A. 3:01CV767, 2003 WL 22746080 (E.D. Va. Aug. 5,

2003). ''The [U.S.] prime rate, compounded quarterly, is a conservative, middle-of-the road

approach that takes into account normal market fluctuation." Id. In contrast, the U.S. Treasury Bill

Rate is "designated to be a deeply discounted assessment'' of the time value of money. Sociedad

Espanola de Electromedicina y Calidad, S.A. v. Blue Ridge X-Ray Co, Inc., 226 F. Supp. 3d 520,

536 (W.D.N.C. 2016), aff'd sub nom. Sociedad Espanola De Electromedicina Y Calidad, S.A. v.

Blue Ridge X-ray Co., Inc., 721 F. App'x 989 (Fed. Cir. 2018) (per curiam) (unpublished).

Moreover, contrary to Du.Bose's assertions, WP need not "demonstrate that it borrowed at the prime

rate in order to be entitled to prejudgment interest at that rate." Uniroyal, 939 F.3d at 1545. Rather,

WP's representation that its "borrowing cost fluctuated to levels higher than the [U.S.] Prime Rate

                                                  3

             Case 5:15-cv-00294-D Document 271 Filed 09/24/20 Page 3 of 4
during the relevant time period" more than merits the application of the U.S. Prime Rate instead of

the U.S. Treasury Bill Rate. [D.E. 236] 6. Moreover, the court agrees with WP that postjudgment

interest should be calculated from November 23, 2019, until the judgment becomes appealable at

a rate of 4.75%. See [D.E. 236-1] 2-3 (expert declaration calculating post-judgment interest daily

at a constant rate of 4.75%).

                                               m.
       In sum, the court awards prejudgment interest to WP at the U.S. prime rate compounded

quarterly, for a total of $98,263.00 in prejudgment interest on the $614,548.00 jury award plus

$91. 71 per day until the judgment becomes appealable.

       SO ORDERED. This l.4--day of September 2020.




                                                      J SC.DEVERID
                                                      United States District Judge




                                                4

            Case 5:15-cv-00294-D Document 271 Filed 09/24/20 Page 4 of 4
